Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 10,966,136
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points and wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

i. scan to find a first available wireless access point and a second available wireless access point and determine a signal strength of the first available wireless access point and the second available wireless access point; 

ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength; 

iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point; 

iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel; and 

v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength.

1. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points and wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

i. scan to find an available wireless access point and evaluate a first wireless connectivity rating of the available wireless access point by sending first data on a first respective channel of the first and second channels through the available wireless access point to a first remote server; 

ii. connect with the available wireless access point using the first channel based on the first wireless connectivity rating; 

iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and evaluate a second wireless connectivity rating of the alternative wireless access point by sending second data on a second respective channel of the first and second channels through the available wireless access point to a second remote server; 

iv. compare the first wireless connectivity rating of the available wireless access point connected through the first channel with the second wireless connectivity rating of the alternative wireless access point available through the second channel; and 

v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the available wireless access point and the alternative wireless access point that has a highest compared wireless connectivity rating of the first and second wireless connectivity ratings.

27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

2. The method of claim 1, wherein the single wireless transmitter is a radio frequency (RF) antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

3. The method of claim 1, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

6. The method of claim 3, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

7. The method of claim 3, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

4. The method of claim 1, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

5. The method of claim 1, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

8. The method of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
34. The method of claim 26, wherein the wireless adaptor is a cellular telephone adaptor.

9. The method of claim 1, wherein the wireless adaptor is a cellular telephone adaptor.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

10. The method of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
36. The method of claim 26, wherein the wireless adaptor is a free-space optical adaptor.

11. The method of claim 1, wherein the wireless adaptor is a free-space optical adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

12. The method of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.

13. The method of claim 12, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

14. The method of claim 1, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared wireless connectivity rating of the first and second wireless connectivity ratings.


40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

15. The method of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared wireless connectivity rating of the first and second wireless connectivity ratings.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

16. The method of claim 15, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

17. The method of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

18. The method of claim 17, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

21. The method of claim 1, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

22. The method of claim 21, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21-22 of U.S. Patent No. 10,966,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-18 and 21-22 of U.S. Patent No. 10,966,136 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 10,945,182
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points and wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

i. scan to find a first available wireless access point and a second available wireless access point and determine a signal strength of the first available wireless access point and the second available wireless access point; 

ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength; 

iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point; 

iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel; and 

v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength.

1. A system for maintaining wireless connectivity between a mobile controller and a remote controller, the system comprising: 

a wireless adaptor operatively coupled between the mobile controller and each of a first wireless access point and a second wireless access point, each of which is operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter, the wireless adaptor configured to have a timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both a first channel to the first wireless access point, and a second channel to the second wireless access point, such that a data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a protocol that is operated by the wireless adaptor and the first and second wireless access points, wherein in a background scanning mode, data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; 

wherein the mobile controller is configured at a first time to operate the wireless adaptor to automatically: 

scan to find available wireless access points; 

connect to the remote controller through the first wireless access point with the first channel and evaluate a connectivity of the first channel connection by sending first data via the first channel through the first wireless access point to a first remote server; 

while retaining the first channel connection with the remote controller through the first channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate connectivity of the second channel connection by sending second data via the second channel through the second wireless access point to a second remote server, 

compare the evaluated connectivities of the first and second channels to find a highest evaluated channel and a lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the first and second channels, from the lowest evaluated channel to the highest evaluated channel while proceeding to continually optimize a connection being used as a primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points; 

wherein the mobile controller is configured to operatively couple the wireless adaptor between the mobile controller and each of the second wireless access point and a third wireless access point, the second and third wireless access points being operatively coupled to the remote controller, and configure the wireless adaptor to have the timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both the second channel to the second wireless access point, and a third channel to the third wireless access point, such that another data transmission between the mobile controller and the remote controller is switched between the second channel and the third channel based at least in part on data transmission timing gaps associated with the protocol that is operated by the wireless adaptor and the second and third wireless access points, and 

wherein the mobile controller is configured at a second time to operate the wireless adaptor to automatically: 

continue to scan to find the additional available wireless access points; 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate the connectivity of the second channel connection by sending additional second data via the second channel through the second wireless access point to the second remote server; 

while retaining the wireless connectivity with the remote controller through the second channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the third wireless access point with the third channel and evaluate a connectivity of the third channel connection by sending third data via the third channel through the third wireless access point to a third remote server, 

compare the evaluated connectivities of the second and third channels to find a next highest evaluated channel and a next lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the second and third channels, the primary connection from the next lowest evaluated connection channel to the next highest evaluated channel while proceeding to continually optimize the connection being used as the primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points.

27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

2. The system of claim 1, wherein the single wireless transmitter is a radio frequency (RF) antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

3. The system of claim 1, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

6. The system of claim 3, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

7. The system of claim 3, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

4. The system of claim 1, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

5. The system of claim 1, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

8. The system of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
34. The method of claim 26, wherein the wireless adaptor is a cellular telephone adaptor.

9. The system of claim 1, wherein the wireless adaptor is a cellular telephone adaptor.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

10. The system of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
36. The method of claim 26, wherein the wireless adaptor is a free-space optical adaptor.

11. The system of claim 1, wherein the wireless adaptor is a free-space optical adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

12. The system of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.

13. The system of claim 12, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

14. The system of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

15. The system of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

16. The system of claim 15, wherein the mobile controller is configured to repeatedly cycle at a frequency between 100 cycles/second and ½ cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

17. The system of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

18. The system of claim 17, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

21. The system of claim 1, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

22. The system of claim 21, wherein at least one of the data transmission timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21-22 of U.S. Patent No. 10,945,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-18 and 21-22 of U.S. Patent No. 10,945,182 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 10,939,493
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points and wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

i. scan to find a first available wireless access point and a second available wireless access point and determine a signal strength of the first available wireless access point and the second available wireless access point; 

ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength; 

iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point; 

iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel; and 

v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength.

1. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

operatively coupling a wireless adaptor between the mobile controller and each of a first wireless access point and a second wireless access point, the first and second wireless access points being operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter, and configuring the wireless adaptor to have a timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both a first channel to the first wireless access point, and a second channel to the second wireless access point, such that a data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with an IEEE 802.11 distributed coordination function timing protocol that is operated by the wireless adaptor and the first and second wireless access points, wherein in a background scanning mode, data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; 

operating the wireless adaptor, at a first time, to automatically: 

scan to find available wireless access points; 

connect to the remote controller through the first wireless access point with the first channel and evaluate a connectivity of the first channel connection by sending first data via the first channel through the first wireless access point to a first remote server; and 

while retaining the first channel connection with the remote controller through the first channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate a connectivity of the second channel connection by sending second data via the second channel through the second wireless access point to a second remote server, 

compare the evaluated connectivities of the first and second channels to find a highest evaluated channel and a lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the first and second channels, from the lowest evaluated channel to the highest evaluated channel while proceeding to continually optimize a connection being used as a primary connection by scanning to find additional available wireless access points and evaluate connectivities of the connections with the additional available wireless access points; 

operatively coupling the wireless adaptor between the mobile controller and each of the second wireless access point and a third wireless access point, the second and third wireless access points being operatively coupled to the remote controller, and configuring the wireless adaptor to have the timing-multiplexed operational mode wherein the wireless connectivity is maintained between the mobile controller and the remote controller on both the second channel to the second wireless access point, and a third channel to the third wireless access point, such that another data transmission between the mobile controller and the remote controller is switched between the second channel and the third channel based at least in part on data transmission timing gaps associated with the protocol that is operated by the wireless adaptor and the second and third wireless access points; and 

operating the wireless adaptor, at a second time, to automatically: 

continue to scan to find additional available wireless access points; 

connect to the remote controller in the background scanning mode through the second wireless access point with the second channel and evaluate the connectivity of the second channel connection by sending additional second data via the second channel through the second wireless access point to the second remote server; and 

while retaining the wireless connectivity with the remote controller through the second channel using the timing-multiplexed operational mode of the wireless adaptor, 

connect to the remote controller in the background scanning mode through the third wireless access point with the third channel and evaluate a connectivity of the third channel connection by sending third data via the third channel through the third wireless access point to a third remote server, 

compare the evaluated connectivities of the second and third channels to find a next highest evaluated channel and a next lowest evaluated channel, and 

while maintaining the wireless connectivity between the mobile controller and the remote controller, switching, based on comparing the evaluated connectivities of the second and third channels, the primary connection from the next lowest evaluated connection to the next highest evaluated channel.

27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

2. The method of claim 1, wherein the single wireless transmitter is a radio frequency (RF) antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

3. The method of claim 1, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

6. The method of claim 3, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

7. The method of claim 3, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

4. The method of claim 1, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

5. The method of claim 1, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

8. The method of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

9. The method of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

10. The method of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.

11. The method of claim 10, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

12. The method of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

13. The method of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and the remote controller through the lowest evaluated channel.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

14. The method of claim 13, wherein the mobile controller is configured to repeatedly cycle at a frequency between 100 cycles/second and ½ cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

15. The method of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

16. The method of claim 15, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

1. …data transmission timing gaps associated with an IEEE 802.11 distributed coordination function timing protocol…
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

19. The method of claim 1, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-33, 35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of U.S. Patent No. 10,939,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-33, 35 and 37-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-16 and 19 of U.S. Patent No. 10,939,493 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.
Claims from pending
Application No. 17/216,607
Claims from U.S.
Patent No 9,344,935
26. A method for maintaining wireless connectivity between a mobile controller and a remote controller, the method comprising: 

providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor having a single wireless transmitter and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points and wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel; and 

operating the wireless adaptor to automatically: 

i. scan to find a first available wireless access point and a second available wireless access point and determine a signal strength of the first available wireless access point and the second available wireless access point; 

ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength; 

iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point; 

iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel; and 

v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength.

1. A system for maintaining wireless connectivity between a mobile controller and a remote controller, comprising: 

a wireless adaptor operatively coupled between the mobile controller and two wireless access points that are operatively coupled to the remote controller, the wireless adaptor configured to have a timing-multiplexed operational mode wherein connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second wireless access point of the two wireless access points, such that data transmission between the mobile controller and remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps associated with a protocol that is operated by wireless adaptor and the two wireless access points; 

wherein the mobile controller is configured to operate the wireless adaptor to automatically: 

a. scan to find available wireless access points and check the signal strength thereof; 

b. connect with the available wireless access point that has the strongest signal strength using the first channel; 

c. while retaining connectivity with the remote controller through the first channel, continue scanning using the second channel to try to find an alternative access point and check the signal strength thereof; 

d. compare the signal strength of the access point connected through the first channel with the signal strength of the alternative access point available through the second channel; and 

e. maintain connectivity between the mobile controller and remote controller through the channel associated with the access point that has the highest signal strength.

2. The system of claim 1, wherein the wireless adaptor has a single wireless transmitter.

5. The system of claim 4, wherein the data is alternated in bit packets based upon a bit packet size.
27. The method of claim 26, wherein the single wireless transmitter is a radio frequency (RF) antenna.

3. The system of claim 2, wherein the single wireless transmitter is an RF antenna.
28. The method of claim 26, wherein the data is alternated based upon a time interval.

6. The system of claim 4, wherein the data is alternated based upon a time interval.
29. The method of claim 28, wherein the time interval is predetermined.

9. The system of claim 6, wherein the time interval is predetermined.
30. The method of claim 28, wherein the time interval is adjustable using the mobile controller.

10. The system of claim 6, wherein the time interval is adjustable using the mobile controller.
31. The method of claim 26, wherein the bit packet size is predetermined.

7. The system of claim 5, wherein the bit packet size is predetermined.
32. The method of claim 26, wherein the bit packet size is adjustable using the mobile controller.

8. The system of claim 5, wherein the bit packet size is adjustable using the mobile controller.
33. The method of claim 26, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.

11. The system of claim 1, wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from the group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N.
34. The method of claim 26, wherein the wireless adaptor is a cellular telephone adaptor.

12. The system of claim 1, wherein the wireless adaptor is a cellular telephone adaptor.
35. The method of claim 26, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.

13. The system of claim 1, wherein the wireless adaptor is an IEEE 802.16 compatible adaptor.
36. The method of claim 26, wherein the wireless adaptor is a free-space optical adaptor.

14. The system of claim 1, wherein the wireless adaptor is a free-space optical adaptor.
37. The method of claim 26, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.

15. The system of claim 1, wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band.
38. The method of claim 37, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.

16. The system of claim 15, wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points.
39. The method of claim 26, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

17. The system of claim 1, wherein the mobile controller is configured to scan again to find available wireless access points after disconnecting connectivity between the mobile controller and remote controller through the channel which has the lowest compared signal strength.
40. The method of claim 26, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

18. The system of claim 1, wherein the mobile controller is configured to repeatedly cycle between scanning to find available wireless access points and disconnecting connectivity between the mobile controller and remote controller through the channel which has the lowest compared signal strength.
41. The method of claim 40, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about ½ cycles/second.

19. The system of claim 18, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about 1/2 cycles/second.
42. The method of claim 26, wherein the mobile controller is coupled to a motorized vehicle.

20. The system of claim 1, wherein the mobile controller is coupled to a motorized vehicle.
43. The method of claim 42, wherein the motorized vehicle comprises a robot.

21. The system of claim 20, wherein the motorized vehicle comprises a robot.
44. The method of claim 26, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

24. The system of claim 1, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.
45. The method of claim 44, wherein at least one of the timing gaps represents a protocol element selected from a group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

25. The system of claim 24, wherein at least one of the timing gaps represents a protocol element selected from the group consisting of: a random backoff period, a DCF interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21 and 24-25 of U.S. Patent No. 9,344,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 26-45 of the pending Appl. No. 17/216,607 and the subject matter of claims 1-3, 5-21 and 24-25 of U.S. Patent No. 9,344,935 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed on March 29, 2021 in which claims 26-45 are pending. Claims 1-25 were cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-29, 31, 33-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek” and further in view of Latvakoski (US Pat. No. 7,408,899).

As to claim 26, Fu teaches a method for maintaining wireless connectivity between a mobile controller and a remote controller (Fu, Fig. 1, [0025] ln 1-3, [0025] ln 19-24, [0026], Fig. 2, [0029], Figs. 3-5, [0034], the user equipment (UE) with baseband module connects with the information source 10 (i.e. the internet, network or server (Figs. 10-11)) via a cellular network and WLAN), the method comprising: 
providing a wireless adaptor operatively coupled between the mobile controller and two wireless access points (Fu, Fig. 1, [0025] ln 1-3, [0025] ln 19-24, [0026], Fig. 2, [0029], Figs. 3-5, [0034], the common RF module is connected to the baseband module and to the Wi-Fi AP and an eNB via the WLAN path and E-UTRAN path respectively) that are operatively coupled to the remote controller (Fu, Fig. 1, [0025]-[0026], Figs. 10-11, the Wi-Fi AP and the eNB are connected with the information source 10 via their respective path (dash-dotted lines)), the wireless adaptor having a single wireless transmitter (Fu, Fig. 4, [0034], the user equipment (MTR 41) comprises the common RF module) and configured to have a timing-multiplexed operational mode wherein wireless connectivity may be maintained between the mobile controller and the remote controller on both a first channel to a first wireless access point of the two wireless access points, and a second channel to a second wireless access point of the two wireless access points (Fu, Fig. 1, [0025] ln 1-3, [0025] ln 19-24, [0026], Fig. 2, [0029], Figs. 3-5, [0033], [0034], the common RF module uses a scheduling method where time slots are scheduled for the transmission or reception of one system (Wi-Fi AP via the WLAN path or eNB via the E-UTRAN path) while the other system waits, where the UE maintains its connection to both systems (Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path) when the data communication switches between using the Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path), such that data transmission between the mobile controller and the remote controller is switched between the first channel and the second channel based at least in part upon data transmission timing gaps (Fu, Fig. 1, [0025] ln 1-3, [0025] ln 19-24, [0026], Fig. 2, [0029], Figs. 3-5, [0033], [0034], the data communication switches between using the Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path, where time slots are used for the different communication carriers of both systems (Wi-Fi AP and E-UTRAN), thus creating a time gap in each carrier while the other carrier is being used, as Fig. 4 shows) associated with a regulated time-based protocol that is operated by the wireless adaptor and the two wireless access points (Fu, Fig. 1, [0025] ln 1-3, [0025] ln 19-24, [0026], Fig. 2, [0029], Figs. 3-5, [0033], [0034], this is achieved by a multi-radio cooperation of a multi-radio integration technology migration for the system shown in Figure 1 that includes the UE, Wi-Fi AP and eNBs, where the time slots are used to switch data communication between Wi-Fi AP via the WLAN path and eNB via the E-UTRAN path); and 
operating the wireless adaptor to automatically: 
i. scan to find a first available wireless access point and a second available wireless access point and determine a signal strength of the first available wireless access point and the second available wireless access point (Fu, Fig. 9, [0051] ln 6-8, [0052] ln 12-15, the UE perform scanning over the WLAN channel to find W-Fi APs, where the received signal strength of the APs is measured and compared with a threshold).

Fu teaches the claimed invention as stated above. Fu does not explicitly teach the following features: regarding claim 26, wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel;
ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength; 
iii. while retaining wireless connectivity with the remote controller through the first channel, continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point; 
iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel; and 
v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength.

However, Korinek teaches ii. connect with a primary wireless access point using the first channel, the primary wireless access point being the first available wireless access point or the second available wireless access point having the strongest signal strength (Korinek, Fig. 1, Fig. 3, [0021] ln 1-6, [0023] ln 4-9, the subscriber unit 104 registers with the BTS 108 that has the greatest signal strength, where the subscriber transceiver 302 is coupled to a subscriber antenna 304); 
iii. while retaining wireless connectivity with the remote controller through the first channel (Korinek, Fig. 1, Fig. 5, [0028] ln 1-5, when the subscriber unit 104 is communicatively coupled to the selected BTS 108), continue scanning using the second channel to find an alternative wireless access point and determine a signal strength of the alternative wireless access point (Korinek, Fig. 5, [0028] ln 1-5, [0029] ln 12-15, [0030], the subscriber unit 104 begins to listen for a communication signal, such as a control signal transmitted from an alternate BTS 108 via its control channel (step 508), where the signal strength of the alternate BTS 108 is determined in order to be compared at step 510); 
iv. compare the signal strength of the primary wireless access point connected through the first channel with the signal strength of the alternative wireless access point available through the second channel (Korinek, Fig. 1, Fig. 5, [0030] ln 1-6, the subscriber unit 104 compares the signal strength of the communication received from the alternate BTS 108 with the communication signal of the selected BTS 108 (step 510)); and 
v. maintain wireless connectivity between the mobile controller and the remote controller through a respective channel of the first and second channels associated with one of the primary wireless access point and the alternative wireless access point that has the strongest signal strength (Korinek, Fig. 5, [0030] ln 6-16, the subscriber unit 104 selects the BTS 108 that has the stronger signal received, in order to maintain the connection between the subscriber unit 104 and BTS controller 110 which provides voice and data packet services ([0003] ln 14-16, [0007] ln 3-13, [0019] ln 13-15)).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, and have the features, as taught by Korinek, in order to provide a cost effective method for removing a selected BTS from a wireless communications system without the interruption of the communication service (Korinek, [0010]-[0011], [0017]).

Fu and Korinek teach the claimed limitations as stated above. Fu and Korinek do not explicitly teach the following features: regarding claim 26, wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel.

However, Latvakoski teaches wherein data is alternated in bit packets based upon a bit packet size through the single wireless transmitter from both the first channel and the second channel (Latvakoski, col 2 ln 43-50, Fig. 2, col 5 ln 60-67, col 6 ln 1-6, the channel used (dedicated or common channel) to transfer the packet is allocated based on the packet size. As shown in Fig. 2 the data is alternated between different channels based on the packet’s size).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu and Korinek, and have the features, as taught by Latvakoski, in order to achieve a more efficient use of available communication channels, thereby permitting the communication of different sources to be more effectively interleaved on the communication network (Latvakoski, col 3 ln 6-17).

Fu teaches the claimed invention as stated above. Fu does not explicitly teach the following features: regarding claim 27, wherein the single wireless transmitter is a radio frequency (RF) antenna.

As to claim 27, Korinek teaches wherein the single wireless transmitter is a radio frequency (RF) antenna (Korinek, Fig. 3, [0021] ln 1-6, the subscriber transceiver 302 is coupled to a subscriber antenna 304). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, and have the features, as taught by Korinek and Latvakoski, in order to provide a cost effective method for removing a selected BTS from a wireless communications system without the interruption of the communication service (Korinek, [0010]-[0011], [0017]).

As to claim 28, Fu teaches wherein the data is alternated based upon a time interval (Fu, Figs. 3-5, [0033]-[0034], Fig. 6, [0041]-[0042], the communications is alternated based on a scheduling such as time slots, additionally the communications is also alternated based on the time the UE is located under the Wi-Fi AP).

As to claim 29, Fu teaches wherein the time interval is predetermined (Fu, Figs. 3-5, [0033]-[0034], Fig. 6, [0041]-[0042], the communications is alternated based on a scheduling such as time slots, additionally the communications is also alternated based on the time the UE is located under the Wi-Fi AP).

Fu and Korinek teach the claimed limitations as stated above. Fu and Korinek do not explicitly teach the following features: regarding claim 31, wherein the bit packet size is predetermined.

As to claim 31, Latvakoski teaches wherein the bit packet size is predetermined (Latvakoski, col 5 ln 34-43, the packet size is determined by the application used to generate data files, such as an email message with a packet size of 4kbytes (col 6 ln 26-32)). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu and Korinek, and have the features, as taught by Latvakoski, in order to achieve a more efficient use of available communication channels, thereby permitting the communication of different sources to be more effectively interleaved on the communication network (Latvakoski, col 3 ln 6-17).

As to claim 33, Fu teaches wherein the wireless adaptor is compatible with an IEEE 802.11 standard selected from a group consisting of: 802.11A, 802.11B, 802.11G, and 802.11N (Fu, Fig. 1, [0025], Fig. 2, [0027], Fig. 4, [0034], [0048], the common RF module in the UE communicates in a system by using WLAN technology based on 802.11 standards).

As to claim 34, Fu teaches wherein the wireless adaptor is a cellular telephone adaptor (Fu, Fig. 1, [0025], Fig. 2, [0027], Fig. 4, [0034], the common RF module in the UE communicates in a system by using cellular access networks such as E-UTRAN). 

As to claim 35, Fu teaches wherein the wireless adaptor is an IEEE 802.16 compatible adaptor (Fu, Fig. 1, [0025], Fig. 2, [0027], Fig. 4, [0034], the common RF module in the UE communicates in a system by using WiMAX communications). 

As to claim 37, Fu teaches wherein the mobile controller is configured to operate the wireless adaptor to scan using a discrete frequency band (Fu, Fig. 4, [0034], Fig. 9, [0048], [0051] ln 1-8, the UE performs the scanning over WLAN frequency channels). 

As to claim 38, Fu teaches wherein the discrete frequency band is selected based upon a determined prevalence of active wireless access points (Fu, Fig. 9, [0048], [0049] ln 1-11, [0051] ln 1-8, the UE performs the scanning over WLAN frequency channels based on the received WLAN information, where the WLAN information contains the information regarding founded APs, such as SSIDs, frequency channel used by Wi-Fi AP, received signal strength, WLAN signal protocol version, etc.).

Fu and Latvakoski teach the claimed invention as stated above. Fu and Latvakoski do not explicitly teach the following features: regarding claim 39, wherein the mobile controller is configured to scan again to find additional available wireless access points after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

As to claim 39, Korinek teaches wherein the mobile controller is configured to scan again to find additional available wireless access points (Korinek, Fig. 1, Fig. 5, [0028] ln 1-6, [0029] ln 12-15, the subscriber station 104 periodically performs the method 500 which scan for alternate BTS 108) after disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength (Korinek, Fig. 5, [0030] ln 10-16, at step 514 the subscriber unit 104 removes the connection with the selected BTS 108 because the received signal of the alternate BTS 108 is stronger than the signal from the selected BTS 108, where by removing the connection with the selected BTS 108 also removes the connection with the BSC 110 that provides voice and packet data services through the MSC 112 and PSTN 114 ([0003] ln 14-16, [0007] ln 3-13, [0019] ln 13-18)).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu and Latvakoski, and have the features, as taught by Korinek, in order to provide a cost effective method for removing a selected BTS from a wireless communications system without the interruption of the communication service (Korinek, [0010]-[0011], [0017]).

Fu and Latvakoski teach the claimed invention as stated above. Fu and Latvakoski do not explicitly teach the following features: regarding claim 40, wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength.

As to claim 40, Korinek teaches wherein the mobile controller is configured to repeatedly cycle between scanning to find additional available wireless access points (Korinek, Fig. 1, Fig. 5, [0028] ln 1-6, [0029] ln 12-15, the subscriber station 104 periodically performs the method 500 which scans for alternate BTS 108) and disconnecting wireless connectivity between the mobile controller and the remote controller through the respective channel which has a lowest compared signal strength (Korinek, Fig. 5, [0030] ln 10-16, at step 514 the subscriber unit 104 removes the connection with the selected BTS 108 because the received signal of the alternate BTS 108 is stronger than the signal from the selected BTS 108, where by removing the connection with the selected BTS 108 also removes the connection with the BSC 110 that provides voice and packet data services through the MSC 112 and PSTN 114 ([0003] ln 14-16, [0007] ln 3-13, [0019] ln 13-18)). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu and Latvakoski, and have the features, as taught by Korinek, in order to provide a cost effective method for removing a selected BTS from a wireless communications system without the interruption of the communication service (Korinek, [0010]-[0011], [0017]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek”, and further in view of Latvakoski (US Pat. No. 7,408,899), and further in view of Lee et al. (US 2004/0039817), hereinafter “Lee”.

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 30, wherein the time interval is adjustable using the mobile controller.

As to claim 30, Lee teaches wherein the time interval is adjustable using the mobile controller (Lee, [0006] ln 11-14, Fig. 7, [0069], Fig. 8, [0072] ln 13-18, when the wireless station moves or roams into an area where the connection with the current AP degrades, the wireless station starts the AP selection process). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by Lee, in order to select an access point that provide an overall higher communication performance by measuring signal quality and network throughput in WLAN 802.11 networks (Lee, [0009] ln 1-8, [0072] ln 1-7).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek” and further in view of Latvakoski (US Pat. No. 7,408,899) and further in view of Purpura (2003/0076785).

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 32, wherein the bit packet size is adjustable using the mobile controller.

As to claim 32, Purpura teaches wherein the bit packet size is adjustable using the mobile controller (Purpura, Fig. 3, [0022] ln 1-5, [0022] ln 12-24, the user’s PC determines the optimum packet size for the primary service it will request). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by Purpura, in order to maximize the throughput of the network (Purpura, [0022] ln 20-24). 

Claims 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek”, and further in view of Latvakoski (US Pat. No. 7,408,899), and further in view of Burns et al. (US Pat. No. 8,078,207), hereinafter “Burns”.

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 36, wherein the wireless adaptor is a free-space optical adaptor.

As to claim 36, Burns teaches wherein the wireless adaptor is a free-space optical adaptor (Buns, Fig. 1, col 2 ln 65-67, col 3 ln 1-3, col 3 ln 54-56, the mobile system 104 includes other types of RF transceiver 108 such as a free-space optics transceiver). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by Burns, in order to comprise in a mobile station other types of transceivers to be used (Burns, col 3 ln 34-39, col 3 ln 54-56), thereby providing the user with multiple transmission options.

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 42, wherein the mobile controller is coupled to a motorized vehicle.

As to claim 42, Burns teaches wherein the mobile controller is coupled to a motorized vehicle (Burns, Fig. 1, col 2 ln 65-67, col 3 ln 1-53, the mobile system 104 is integrated into a vehicle, such as a car or truck). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by Burns, in order to provide mobility to the communication system while maintaining a continuous and active communication channel (Burns, col 2 ln 58-64).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek”, and further in view of Latvakoski (US Pat. No. 7,408,899), and further in view of Hartless et al. (US Pat. No. 6,292,660), hereinafter “Hartless”.

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 41, wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about 1/2 cycles/second.

As to claim 41, Hartless teaches wherein the mobile controller is configured to repeatedly cycle at a frequency between about 100 cycles/second and about 1/2 cycles/second (Hartless, col 5 ln 14-22, col 6 ln 24-48, Table 1, the wireless device adjust the scan rate based on the movement of the wireless device, where the scan rates varies from 0.25 Hz to 2.5 Hz).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by Hartless, in order to adjust the site scanning rate of a moving cellular telephone, thereby improving the battery life and efficiency of the cellular telephone (Hartless, col 6 ln 55-65).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek”, and further in view of Latvakoski (US Pat. No. 7,408,899), and further in view of Burns et al. (US Pat. No. 8,078,207), hereinafter “Burns”, and further in view of Ziegler et al. (2011/0172822), hereinafter “Ziegler”.

Fu, Korinek, Latvakoski and Burns teach the claimed limitations as stated above. Fu, Korinek, Latvakoski and Burns do not explicitly teach the following features: regarding claim 43, wherein the motorized vehicle comprises a robot.

As to claim 43, Ziegler teaches wherein the motorized vehicle comprises a robot (Ziegler, [0038], [0134], Fig. 1A, Fig. 1B, the robot R1 with wheels 14, motors 22 and a wireless transceiver to communicate with a base station).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek, Latvakoski and Burns, and have the features, as taught by Ziegler, in order to facilitate services to a resident such as verbal interactions, teleconferencing sessions, indication for medications and schedules (Ziegler, abstract ln 1-9).

Claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0222523), hereinafter “Fu” in view of Korinek et al. (US 2002/0131378), hereinafter “Korinek”, and further in view of Latvakoski (US Pat. No. 7,408,899), and further in view of Prado Pavon et al. (US 2003/0219001), hereinafter “de Prado Pavon”.

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 44, wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol.

As to claim 44, de Prado Pavon teaches wherein at least one of the data transmission timing gaps is based upon an IEEE 802.11 distributed coordination function timing protocol (de Prado Pavon, [0005] ln 1-6, [0006], [0028] ln 1-6, [0028] ln 13-17, before a station transmits a frame it waits a time (interframe spacing) based on the 802.11 distributed coordination function (DCF)). 

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by de Prado Pavon, in order to avoid transmission collision when the transmission medium is not idle (de Prado Pavon, [0006], [0028] ln 8-13).

Fu, Korinek and Latvakoski teach the claimed limitations as stated above. Fu, Korinek and Latvakoski do not explicitly teach the following features: regarding claim 45, wherein at least one of the timing gaps represents a protocol element selected from the group consisting of: a random backoff period, a distributed coordination function (DCF) interframe spacing period, a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

As to claim 45, de Prado Pavon teaches wherein at least one of the timing gaps (de Prado Pavon, [0028] ln 13-17, the interframe spacings) represents a protocol element selected from the group consisting of: a random backoff period (de Prado Pavon, Fig. 3, [0034] ln 4-12, a backoff period is waited for transmission), a distributed coordination function (DCF) interframe spacing period (de Prado Pavon, [0028] ln 13-17, Fig. 3, the DCF utilize different interframe spacings such as, SIFS, PIFS and DIFS), a request to send period, a short interframe spacing period, a clear to send period, and an acknowledgement period.

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of Fu, Korinek and Latvakoski, and have the features, as taught by de Prado Pavon, in order to avoid transmission collision when the transmission medium is not idle (de Prado Pavon, [0006], [0028] ln 8-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chhabra et al. U.S. Patent Application Pub. No. 2013/0150012 – Mechanisms to improve mobile device roaming in wireless networks.
Cocos U.S. Patent No. 7,873,377 – Background scan process for wireless devices.
Lu et al. U.S. Patent Application Pub. No. 2010/0302968 – Communication access technology management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473